DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 4 recites “a security and management component configured to …” a generic term (component) modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  However, the written description fails to disclose the corresponding differentiated structure each claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests requiring important claim language to recite limitations corresponding to the subject matter of the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-3, 5-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110211036 to Tran (“Tran”) in view of Applicant admitted prior art (“AAPA”) in the Specification, embodying the descriptions of prior art intended to be used and improved by the Applicant.
Regarding Claim 1:  “A camera comprising:
a lens;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a conventional digital camera (obtaining module 110) contains a lens (protective or optical), a sensor (CMOS or CCD), and an image processing module to generate an image data (digitizer or sensor interface controller).  See Specification, Paragraphs 39-40.  See an embodiment in prior art directed to an optical lens “camera fitted with wide angle lens and suitable distortion removing image processor” Tran, Paragraph 105.)
a sensor;  (“The output from imager (CMOS or CCD) 200 is digitized and provided” Tran, Paragraph 26.)
an image processor configured to generate an image or video data;  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element can be embodied by “A/D conversion and signal processing technologies are well-known by a skilled person.”  See AAPA, Specification, Paragraph 40.   Cumulatively note digitization and distortion removal embodiments in Tran Paragraphs 26 and 105 as noted above.)
an intelligent processor coupled to the image processor and configured to perform intelligent analysis and processing on the image or the video data; and  (Under the broadest reasonable interpretation consistent 
a communications interface configured to receive, from an external device, configuration information for the intelligent processor,  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the communication interface can be embodies as a USB or PCI-E.  See Specification, Paragraph 63.  Note the USB interface and a pertinent application of the interface in the prior art: “The system receives firmware programming from a serial EEPROM … the host computer is signaled through the USB interface … to query and modify the system configuration data. … It incorporates sophisticated camera functions …”  Tran, Paragraph 30.)
wherein the configuration information extends a function of the camera.”  (Note that this element states an intended benefit of the claim without imposing any additional limitations on structure or algorithms to be performed.  See treatment of intended use language above.  Also, prior art teaches an embodiment where “the host computer is signaled through the USB interface … to query and modify the system configuration data. … It incorporates sophisticated camera functions …”  Tran, Paragraph 30.)
Where necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The camera of claim 1, wherein the communications interface is a wireless communications interface.”  (“wireless transceiver coupling the imager, the CPU and the GPU;”  Tran, Paragraph 11.)
Regarding Claim 3:  “The camera of claim 1, wherein the configuration information comprises at least one of: … a deep learning-based neural network model; … an intelligent video analysis algorithm code applicable to an application scenario; … location topology information and control information for multi-camera cooperation; … a security control list; or a control action indication.”  (Note an embodiment where “The GPU executes parallel instructions (configuration information) that form a video analytic engine. The video analytics engine analyzes the video data produced by imager 200 to detect whether a predefined event or object of interest is being captured …”  Tran, Paragraph 41.)
Regarding Claim 5:  “The camera of claim 2, further comprising an extension interface configured to: … couple an extension device to the camera; and … implement communication between the camera and the extension device.”  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this interface can be USB or PCI-E.  See Specification, Paragraph 63.  Prior art teaches this:  “The cameras in FIGS. 1A-1B and 6-7 can communicate over PCie bus, or can communicate over USB 3.0 protocol (SuperSpeed USB).”  Tran, Paragraph 34.  In this example the additional cameras embody extension devices.)
Regarding Claim 6:  “The camera of claim 5, wherein the communication between the camera and the extension device comprises a duplex communication and control.”  (“USB 3.0 … Two differential pairs are used (dual/simplex), and the differential transmission is similar to those used in SATA and PCie differential transmission techniques.”  Tran, Paragraph 31.  Note that “dual/simplex” is a particular embodiment of duplex communication that utilizes two channels.)
Regarding Claim 7:  “The camera of claim 5, wherein the camera is configured to: authorize the extension device; and use the extension device as a node to control another extension device.”  (This claim language is rather vague.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this controlling extension device can be a configuration EEPROM as in Tran, Paragraph 30 or a GPU as in Tran, Paragraphs 10-13.
Regarding Claim 8:  “The camera of claim 5, further comprising a software system configured to install a software driver of the extension device to manage the extension device.”  (Note an embodiment directed to “receiving firmware programming that allow the host computer to query and modify the system configuration data.”  Tran, Paragraph 30.  Also note embodiment directed to “operating system” and to “applications plugged into the pipeline, via application program interfaces (APIs)”  In Tran, Paragraphs 110-113.)
Regarding Claim 9:  “The camera of claim 8, further comprising an application programming interface (API) layer, wherein the software driver is installed in the API layer.”  (“applications plugged into the pipeline, via application program interfaces (APIs)”  In Tran, Paragraphs 110-113.)
Regarding Claim 10:  “The camera of claim 5, wherein the extension device is a communications interface, a storage device, or another intelligent processor.”  (Note USB, memory, or GPU respectively in Tran, Paragraph 26.)
Regarding Claim 11:  “The camera of claim 5, wherein the extension device comprises an algorithm code developed for a video surveillance scenario.”  (Note an embodiment where “The GPU [an extension device] executes parallel instructions that form a video analytic engine. The video analytics engine analyzes the video data produced by imager 200 to detect whether a predefined event or object of interest is being captured”  Tran, Paragraph 41.)
Claim 12 “A camera operating method,” is rejected for reasons stated for Claim 1, because the apparatus of Claim 1 implements the steps of Claim 12.
Claim 13 is rejected for reasons stated for Claim 2 in view of Claim 12 rejection.  Also note that describing a computer interface intended to be used with the claimed method does not limit the method to performing particular steps.
Regarding Claim 14:  “The camera operating method of claim 12, wherein the communications interface is a fixed communications interface.”  (Note that the claim does not limit the scope of “fixed” communication interface.  See embodiments of wireless and wired communication interfaces in Claims 2 and 6 which represent fixed features of the computing device.)
Claim 15 is rejected for reasons stated for Claim 3 in view of Claim 12 rejection.  
Claim 17 is rejected for reasons stated for Claim 5 in view of Claim 12 rejection.  
Claim 18 is rejected for reasons stated for Claim 7 in view of Claim 12 rejection.  
Claim 19 is rejected for reasons stated for Claim 10 in view of Claim 12 rejection.  
Claim 20 is rejected for reasons stated for Claim 11 in view of Claim 12 rejection.  

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and AAPA in view of US 20130014221 to Moore (“Moore”).
Regarding Claim 4:  “The camera of claim 1, further comprising 
a security and management component configured to: … manage data and system security of the camera by setting a security control point in a data transmission path of the camera to perform authentication on transmitted data; and  (“Video analysis applications from anywhere in the world can, after authentication and security clearance, access and analyze video data” Tran, Paragraph 110.)
Tran does not explicitly teach to “store a security control list comprising a management list of the camera for external devices and information about the external devices allowed to access system data of the camera.”  (Note that Tran’s disclosure of “authentication and security clearance” implies that there is “a management list” against which the devices are authenticated and cleared.  
Cumulatively, Moore teaches the above claim feature in the context of connecting USB devices to a computer:  “a device identification database or other data is structure which may be used to maintain a whitelist of approved USB devices, a blacklist of prohibited USB devices, or a combination of both. … retrieve specific information about the device”  Moore, Paragraph 10.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Tran and AAPA to implement the above claim feature as taught in Moore, in order to prevent “an unauthorized or malicious” access to the system.  Moore, Paragraph 6.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Claim 16 is rejected for reasons stated for Claim 4 in view of Claim 12 rejection.  
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483